Citation Nr: 1811774	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-21 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type II (diabetes), claimed as due to exposure to herbicide agents.

2. Entitlement to service connection for bilateral upper extremity peripheral neuropathy, claimed as secondary to diabetes.

3. Entitlement to service connection for bilateral lower extremity peripheral neuropathy, claimed as secondary to diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1969 to March 1981 and from March 1984 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a November 2017 Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The issue of entitlement to service connection for coronary artery disease, including as due to exposure to herbicide agents, has been raised by the record in an August 2009 VA treatment note, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1. Resolving any reasonable doubt in the Veteran's favor, he was exposed to herbicide agents during service.

2. The Veteran's current diabetes is presumed to be related to his exposure to herbicide agents.

3. The Veteran's current bilateral upper extremity peripheral neuropathy is etiologically related to his service-connected diabetes.

4. The Veteran's current bilateral lower extremity peripheral neuropathy is etiologically related to his service-connected diabetes.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for diabetes have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2017).

2. The criteria to establish service connection for bilateral upper extremity peripheral neuropathy, secondary to service-connected diabetes, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

3. The criteria to establish service connection for bilateral lower extremity peripheral neuropathy, secondary to service-connected diabetes, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2017).  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d) (2017). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Congress specifically limited entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including diabetes.  38 C.F.R. § 3.309(e) (2017).  In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the Veteran was not exposed to an herbicide agent during that service, the Veteran must show: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently has a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017); McCartt v. West, 12 Vet. App. 164 (1999).  For diabetes, the prescribed time period within which the disease must manifest to a compensable degree is any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  The Veteran has not alleged, and the evidence does not indicate, that the Veteran served in the Republic of Vietnam during the required period.  Therefore, exposure to herbicide agents is not presumed.

When a veteran is found not to be entitled to a regulatory presumption of service connection for a disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir.1994).  Therefore, the Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, but must also determine whether the claimed current disability is the result of active service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. §§ 3.303 (d), 3.309(e) (2017).  That determination may include actual exposure to herbicides as opposed to presumed exposure.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical disability, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Service Connection Claim for Diabetes - Analysis

The Veteran is seeking service connection for diabetes based on exposure to herbicide agents while stationed at the Naval Construction Battalion Center (NCBC) in Gulfport, Mississippi.

As an initial matter, the Veteran has a current diagnosis of diabetes.  See June 2008 VA Agent Orange Program Note.  VA laws and regulations provide that, if a Veteran was exposed to herbicide agents during service, certain listed diseases, including diabetes, are presumptively service-connected.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.309(e).

The dispositive issue in this case is whether the Veteran was exposed to herbicide agents during service.  Although veterans who served in Vietnam are presumed to have been exposed to herbicide agents, the Veteran did not serve in Vietnam as that term is defined in the applicable regulation.  Rather, his service personnel records reflect that the Veteran served in the United States Navy and was assigned to the Twentieth Naval Construction Regiment (20th NCR) at the NCBC in Gulfport, Mississippi, from March 1977 to March 1981.  In addition, the Veteran's DD-214 for the period from April 1969 to January 1975 indicates that he was trained in forklift operations.  His military occupational specialty was supply clerk.

In April 2009, the Veteran stated that he was required from time to time to work with the [N]CBC supply department.  He worked directly with the drums of Agent Orange that were stored in the open storage yard.  The work required inventory, cleaning, and relocating the drums manually and with forklifts. 

In March 2010, the Joint Services Records Research Center (JSRRC) reviewed the 1977 command history for the 20th NCR.  The history revealed that the 20th NCR participated in the removal of Agent Orange from May 9-28, 1977.  The JSRRC stated that available unit histories do not document or mention the unit members by name that performed duties in the storage areas or were involved in the handling of these defoliants.

During the November 2017 Board hearing, the Veteran stated that he lived on the base near where thousands of barrels of Agent Orange were stored.  He stated that after a hurricane, he was assigned to clean up the area around the embark area, which was right next to the Agent Orange storage facility.  He stated that his duties required him to be in the area in and around the open field where the barrels of herbicide agents were stored.  He stated that the barrels were always leaking and he would just clean up the stuff around the barrels. 

The Board finds the Veteran's competent statements regarding his exposure to herbicide agents stored in Gulfport, Mississippi, to be credible and consistent with the circumstances of his service.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  The Veteran's military personnel records and the report from the JSRRC indicate that he was assigned to the 20th NCR, stationed at the NCBC in Gulfport, Mississippi, when herbicide agents were stored at the NCBC, and that his unit participated in the removal of herbicide agents from the base while he was stationed there.  This evidence is consistent with the Veteran's statements regarding his duties while stationed at the NCBC and his exposure to herbicide agents.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the credible evidence of record supports a finding that the Veteran was exposed to herbicide agents while stationed at the NCBC in Gulfport, Mississippi.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (benefit of the doubt doctrine applies to "any . . . point").  As the Veteran has been diagnosed with diabetes and was exposed to herbicide agents during service, entitlement to service connection for diabetes is warranted on a presumptive basis.

Service Connection Claim for 
Bilateral Upper and Lower Extremity Peripheral Neuropathy - Analysis

The Veteran contends that his bilateral upper and lower extremity peripheral neuropathy is secondary to his diabetes.  

As an initial matter, the Veteran has a current diagnosis of bilateral upper and lower extremity peripheral neuropathy.  See January 2006 and January 2008 private treatment notes, November 2010 VA Mental Health Initial Evaluation Note.

The Veteran's treating VA and private physicians have consistently linked his peripheral neuropathies to his service-connected diabetes.  See March 2005 private treatment note; August 2010 and November 2012 VA ambulatory care notes.  There is no contrary opinion of record nor is there sufficient basis for the Board to reject this supportive opinion and to further develop the claim.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (holding that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  For this reason, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for peripheral neuropathy of the bilateral upper and lower extremities, as secondary to the service-connected diabetes, have been met.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for diabetes is granted.

Service connection for bilateral upper extremity peripheral neuropathy is granted.

Service connection for bilateral lower extremity peripheral neuropathy is granted.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


